Citation Nr: 1145487	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  04-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rotator cuff injury, right.     

2.  Entitlement to service connection for chronic right knee strain.     

3.  Entitlement to service connection for disc disease of the cervical spine.  

4.  Entitlement to service connection for gastroenteritis, to include as secondary to service-connected major depression disorder and/or the medications taken for service-connected disabilities.  

5.  Entitlement to an initial evaluation in excess of 10 percent for tendonitis of the right Achilles from August 3, 2001 to December 3, 2007.  

6.  Entitlement to an initial evaluation in excess of 20 percent for tendonitis of the right Achilles on and after December 4, 2007.  

7.  Entitlement to an initial evaluation in excess of 10 percent for tendonitis of the left Achilles.  

8.  Entitlement to an initial evaluation in excess of 20 percent for lumbosacral strain with post-operative herniated disc repair at L5-7 and degenerative disc disease.  

9.  Entitlement to an initial (compensable) evaluation for allergic rhinitis.  

10.  Entitlement to nonservice-connected pension benefits, to include extraschedular considerations under 38 C.F.R. § 3.321(b)(2).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of  May 2002 and November 2006 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.                  



With respect to the Veteran's claim for a higher initial rating for his service-connected tendonitis of the right Achilles, in the May 2002 rating action, the RO, in pertinent part, granted service connection for tendonitis of the right Achilles and assigned a 10 percent disability rating, effective from August 3, 2001.  The Veteran disagreed with the rating assigned to the aforementioned disability and he subsequently filed a timely appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).   

By a March 2008 rating action, the RO increased the disability rating for the service-connected tendonitis of the right Achilles from 10 percent to 20 percent disabling, effective from December 4, 2007 (the date of a VA examination which showed increased symptoms for the aforementioned disability).  Because the RO assigned "staged" ratings to the Veteran's tendonitis of the right Achilles, the Board has characterized the issue on appeal as styled on the first page of this decision.  See Fenderson, supra.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  During the hearing, he submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).  A transcript of the hearing is associated with the Veteran's claims folder.

In October 2011, the Veteran, through his representative, Disabled American Veterans (DAV), submitted evidence that was pertinent to his claim for an initial (compensable) evaluation for allergic rhinitis.  This evidence was accompanied by a waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 C.F.R. § 20.1304(c), and has been incorporated into the Veteran's claims file.     

This case was remanded by the Board in October 2006 and July 2009.  In regard to the issues of entitlement to service connection for gastroenteritis, to include as secondary to service-connected major depression disorder and/or the medications taken for service-connected disabilities, entitlement to an initial evaluation in excess of 10 percent for tendonitis of the right Achilles from August 3, 2001 to December 3, 2007, and in excess of 20 percent on and after December 4, 2007, entitlement to an initial evaluation in excess of 10 percent for tendonitis of the left Achilles, and entitlement to an initial evaluation in excess of 20 percent for a low back disability, for the reasons explained below, it is again necessary to return this case to the RO for further development.  This appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.

In a statement from the DAV, the Veteran's representative, dated in February 2008, the DAV raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service- connected disabilities.  In addition, in an August 2011 statement from the DAV, they raised the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of a brain tumor.  Thus, the aforementioned issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  At the September 2011 Travel Board hearing, the Veteran withdrew from appellate consideration the issues of entitlement to service connection for rotator cuff injury, right, and entitlement to nonservice-connected pension benefits, to include extraschedular considerations under 38 C.F.R. § 3.321(b)(2).  

2.  The Veteran's service treatment records show that in June 1963, he fell out of a hay loft and landed on his feet; it is at least as likely as not that the Veteran injured his neck and right knee when he fell out of the hay loft.     

3.  The Veteran's service treatment records reflect that in November 1963, the Veteran injured his right knee while deer hunting; at that time, he was diagnosed with possible torn medial meniscus.  



4.  The relevant competent evidence is in relative equipoise as to whether there is a relationship between the Veteran's currently diagnosed right knee strain with degenerative disc disease, and the in-service right knee injuries.  

5.  The relevant competent evidence is in relative equipoise as to whether there is a relationship between the Veteran's currently diagnosed degenerative disc disease of the cervical spine and the in-service neck injury.  

6.  The Veteran's service-connected allergic rhinitis is not manifested by polyps or greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for rotator cuff injury, right, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to nonservice-connected pension benefits, to include extraschedular considerations under 38 C.F.R. § 3.321(b)(2), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  With application of the doctrine of reasonable doubt, service connection for right knee strain with degenerative disc disease is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

4.  With application of the doctrine of reasonable doubt, service connection for degenerative disc disease of the cervical spine is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


5.  The criteria for an initial or staged compensable evaluation for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Rotator Cuff Injury, Right, and Entitlement to Nonservice-Connected Pension Benefits, to Include Extraschedular Considerations under 38 C.F.R. § 3.321(b)(2)

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran, by means of hearing testimony set forth in September 2011 that was subsequently reduced to writing, indicated that he was withdrawing from appellate consideration the issues of entitlement to service connection for rotator cuff injury, right, and entitlement to nonservice-connected pension benefits, to include extraschedular considerations under 38 C.F.R. § 3.321(b)(2).  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these matters, and as the Board does not have jurisdiction to review the appeal relating thereto, they must be dismissed.









II. Service Connection Claims

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the claims for service connection for right knee strain with degenerative disc disease, and for degenerative disc disease of the cervical spine.  Therefore, no further development is needed with regard to these issues.  

B. Pertinent Law and Regulations

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in service if manifest to compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If the evidence supports the claim or is in relative equipoise, the veteran prevails. When a fair preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

C. Right Knee Disability

Factual Background

The Veteran's service treatment records show that in June 1963, the Veteran sought treatment after falling out of a hay loft and landing on his feet.  At that time, it was noted that his os calcis was tender.  X-rays were negative.  The impression was of a contusion and the Veteran was given crutches and placed on light duty for one week.  The records also reflect that in November 1963, the Veteran sought treatment after injuring his right knee while deer hunting.  At that time, he stated that he had pain in his right knee.  Upon physical examination, the Veteran's right knee was tender over the medial aspect.  There was no swelling.  Grinding motion produced pain in the right knee.  The impression was of a possible torn medial meniscus.  In October 1966, the Veteran underwent a discharge examination.  At that time, his lower extremities were clinically evaluated as "normal."    

VA Medical Center (VAMC) outpatient treatment records show that in March 2000, it was noted that the Veteran had a history of a right knee reconstruction.  

In August 2001, the Veteran filed his initial claim for service connection for a right knee disability.   

A VA examination was conducted in April 2002.  The examiner stated that he had reviewed the Veteran's claims file.  He indicated that the Veteran had a history of right knee and bilateral heel pain since 1963, "when he fell out of a loft and landed on his heels, then his back, and whiplashed his neck on the floor; he also twisted his right knee at that time."  The Veteran was given crutches, some type of analgesics, and light duty for a week.  The examiner reported that the Veteran also re-injured his right knee in November 1963 while he was hunting.  At that time, he was diagnosed with a ligament strain.  Following the physical examination, the examiner diagnosed the Veteran with chronic right knee strain.     

In a letter from the Bay Pines VAMC, dated in February 2007, it was reported that the Veteran had an internal derangement of his right knee.    

VAMC outpatient treatment records show that in August 2007, the Veteran was treated for right knee pain.  At that time, he stated that he had initially injured his right knee while he was in the military and subsequently had multiple operations.  An x-ray of the right knee revealed early joint narrowing.  A recent magnetic resonance imaging (MRI) revealed evidence of prior surgery in the medial compartment of the knee.  There was also some thinning of the articular surface, particularly in the medial compartment.  Following the physical examination and a review of the Veteran's x-ray and MRI, the examiner diagnosed the Veteran with moderate arthritis of the right knee.       

In December 2007, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  He noted that in November 1963, the Veteran injured his right knee while deer hunting.  The impression was of a possible torn meniscus.  According to the Veteran, he developed pain in his right knee during service and he continued to experience chronic right knee pain after his discharge.  The Veteran indicated that in 1972, he had reconstructive surgery.  Since then, he had undergone five arthroscopic procedures.  Following the physical examination, the examiner diagnosed the Veteran with degenerative disc disease of the right knee.  The examiner stated that he was unable to attribute the Veteran's degenerative disc disease of the right knee to events that occurred in military service without resorting to speculation.  The Veteran was seen on one occasion in November 1963 with a history of pain of one-day duration.        

In a medical statement from S.C., M.D., Bay Pines VAMC, dated in June 2008, Dr. C. stated that after reviewing the history and treatment records, and upon examination of the Veteran, it was her opinion that the Veteran's right knee osteoarthritis was at least as likely as not secondary to his service-connected bilateral heel condition.  

VAMC outpatient treatment records show that in July 2008, the Veteran was examined by V.J.B., M.D., Orthopedics Department.  At that time, Dr. B. stated that he had treated the Veteran numerous times for right knee pain.  According to the Veteran, he had originally injured his right knee during service when he fell and landed on his heels.  The Veteran stated that when he landed on his heels, he injured his right knee and subsequently developed chronic right knee pain.  X-rays were taken in July 2008 and were reported to show narrowing of the medial joint compartment with significant patellofemoral arthritis.  Following the physical examination and a review of the Veteran's x-rays, Dr. B. diagnosed the Veteran with advanced arthritis of the right knee.  Dr. B. stated that the Veteran's history was compatible with a post-traumatic arthritis.  According to Dr. B., within reasonable medical probability, the Veteran's post-traumatic arthritis would be compatible with his in-service right knee injury.   

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At that time, he stated that when he fell from a hay stack during service, he fell 30 feet.  The Veteran indicated that when he landed on his heels, he also injured his right knee.  He maintained that he subsequently developed chronic right knee pain which continued after his discharge.

In December 2010, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, he had injured his right knee during service.  The Veteran noted that after his right knee injury, he developed chronic pain in his right knee which continued after his discharge.  Following the physical examination, the examiner diagnosed the Veteran with right knee strain.  The examiner stated that based on the evidence showing an in-service right knee injury, and in consideration of the Veteran's statements regarding chronic post-injury right knee pain, it was his opinion that it was at least as likely as not that the Veteran had a right knee strain that was caused by his service.  The examiner reported that he could not relate any of the Veteran's other right knee diagnoses, such as arthritis or internal derangement, or the Veteran's post-service surgeries, to his period of active duty without resorting to speculation.  According to the examiner, he was unable to differentiate the symptomatology of the Veteran's right knee strain from the symptomatology related to the Veteran's arthritis and surgeries, without resorting to speculation.  

Analysis

The Veteran's service treatment records document that the Veteran injured his right knee in November 1963 while deer hunting.  At that time, he was diagnosed with a possible torn medial meniscus.  In addition, the records also show that in June 1963, the Veteran sought treatment after falling out of a hay loft and landing on his feet.  Although the records do not reflect that the Veteran injured his right knee or experienced right knee pain at the time of the fall, the Veteran has testified that he fell 30 feet and that when he landed on his feet, he also injured his right knee and developed chronic right knee pain.  In this regard, the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his senses, which would include experiencing right knee pain during and after service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App.465, 470 (1994).  Therefore, the Board will accept as true that the Veteran injured his right knee at the time of his June 1963 fall and that he subsequently developed chronic right knee pain.        

In this case, the evidence of record shows that the Veteran has a right knee disability, currently diagnosed as right knee strain with degenerative disc disease.  Thus, given that the evidence of record shows that the Veteran currently has a right knee disability, the next question for the Board to address is whether there is competent medical evidence to link the Veteran's currently diagnosed right knee disability to his in-service right knee injuries.  In this regard, the Board recognizes the VAMC outpatient treatment record, dated in July 2008, in which Dr. V.J.B. linked the Veteran's currently diagnosed degenerative disc disease of the right knee to his June 1963 in-service right knee injury.  Dr. B. stated that the Veteran's June 1963 right knee injury was compatible with post-traumatic arthritis.  This opinion supports, rather than opposes, the Veteran's contentions.

In the December 2010 VA examination report, the examiner linked the Veteran's currently diagnosed right knee strain to his in-service right knee injury.  This opinion also supports the Veteran's contentions.  The Board recognizes that the examiner from the December 2010 VA examination further reported that he could not relate any of the Veteran's other right knee diagnoses, such as arthritis or internal derangement, or the Veteran's post-service surgeries, to his period of service without resorting to speculation.  However, in this regard, a finding of service connection may not be based on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).  Thus, this part of the examiner's opinion which involved speculation lacks probative value.  Regardless, even though the examiner could not link the Veteran's right knee arthritis to his period of service, the Board observes that, as stated above, Dr. B. did specifically link the Veteran's right knee arthritis to his in-service right knee injury.     

The Board also notes that in the December 2007 VA examination report, the examiner diagnosed the Veteran with degenerative disc disease of the right knee.  However, the examiner stated that he was unable to attribute the Veteran's right knee arthritis to events that occurred in military service without resorting to speculation.  As stated above, a finding of service connection may not be based on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).  Thus, this opinion lacks probative value.    

The Board recognizes that there is evidence of record which links the Veteran's right knee disability to his service-connected bilateral heel disabilities.  In this regard, the Board is not going to address the question of whether entitlement to service connection for a right knee disability is warranted on a secondary basis because the evidence of record already includes a supportive nexus opinion with respect to the Veteran's service connection claim on a direct basis, and, as such, it is not necessary to address the aforementioned question.

The Court of Appeals for Veterans' Claims (Court) has held that VA must base its decisions on medical evidence.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this regard, the opinion from Dr. B. supports, rather than opposes, the Veteran's contentions.  In addition, that part of the opinion from the examiner from the December 2010 VA examination wherein the examiner linked the Veteran's right knee strain to his in-service right knee injury, also supports, rather than opposes, the Veteran's contentions.  The only other opinions of record that address the pertinent nexus question are the December 2007 opinion from the VA examiner, and that opinion is speculative, and the speculative part of the opinion from the December 2010 VA examiner.  Under these circumstances, the Board finds that it is at least as likely as not that the Veteran's currently diagnosed right knee strain with degenerative disc disease is linked to the in-service right knee injuries.  With application of the benefit of the doubt doctrine, service connection for diagnosed right knee strain with degenerative disc disease is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

D. Cervical Spine Disability

Factual Background

The Veteran's service treatment records are negative for any complaints or findings of a cervical spine disability, to include degenerative disc disease of the cervical spine.  The records show that in October 1966, the Veteran underwent a discharge examination.  At that time, his spine and other musculoskeletal system were clinically evaluated as "normal."  

In August 2001, the Veteran filed his initial claim of entitlement to service connection for cervical disc disease.  

VAMC outpatient treatment records show that in April 1999, it was noted that the Veteran had a history of cervical disc disease.  Additional VAMC outpatient treatment records reflect that in September 2001, the Veteran was treated for neck pain.  At that time, he denied any injury and stated that he awoke with neck pain.  The assessment was neck strain.     

A VA examination was conducted in April 2002.  The examiner indicated that the Veteran had a history of right knee and bilateral heel pain since 1963, "when he fell out of a loft and landed on his heels, then his back, and whiplashed his neck on the floor."  The remaining examination report did not address the Veteran's cervical spine.      

VAMC outpatient treatment records show that in November 2002, the Veteran had a MRI taken of his cervical spine.  The MRI was reported to show the following: (1) moderate chronic degenerative changes at the C5-6 level with borderline spinal canal stenosis and left neural foraminal narrowing, and (2) right C3-4 facet joint hypertrophy with resulting foraminal narrowing.        

In December 2007, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that the Veteran was not seen in the military for problems relating to his neck.  The examiner noted that according to the Veteran, two months after his June 1963 fall, he started to develop intermittent neck pain.  Following the physical examination, the examiner diagnosed the Veteran with cervical disc disease.  The examiner opined that the Veteran's cervical disc disease was not related to his military service.  According to the examiner, the Veteran was not seen in the military for that condition.      

In a private medical statement from J.C.D., M.D., dated in July 2011, Dr. D. stated that the Veteran's accident in the military in 1963 was the cause of his neck and back problems.  

VAMC outpatient treatment records show that in September 2011, the Veteran was examined by A.J.A., M.D.  At that time, Dr. A. stated that the Veteran had complaints of chronic neck pain.  Dr. A. indicated that the Veteran had brought copies of his service treatment records for review.  According to Dr. A., the Veteran's service treatment records included evidence of injury when the Veteran fell out of a hatch and landed on his heels and twisted his right knee.  Dr. A. opined that the injury sustained by the Veteran in 1963 to his heels and knee more likely than not resulted in his cervical and lumbar degenerative joint disease.  

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At that time, he stated that when he fell from a hay stack during service, he fell 30 feet.  The Veteran indicated that when he landed on his heels, he also injured his neck.  He maintained that he subsequently developed chronic neck pain which continued after his discharge.  

Analysis

The Board recognizes that the Veteran's service treatment records are negative for any complaints or findings of a cervical spine disability, to include degenerative disc disease of the cervical spine.  However, the records show that in June 1963, the Veteran sought treatment after falling out of a hay loft and landing on his feet.  Although the records do not reflect that the Veteran injured his neck or experienced neck pain at the time of the fall, the Veteran has testified that he fell 30 feet and that when he landed on his feet, he also injured his neck and developed chronic neck pain.  In this regard, the Veteran is competent under the law to describe what he experienced while in military service.  See Washington, 19 Vet. App. at 362, 368.  The Veteran is also competent to report what comes to him through his senses, which would include experiencing neck pain during and after service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno, 6 Vet. App. at 465, 470.  Therefore, the Board will accept as true that the Veteran injured his neck at the time of his June 1963 fall and that he subsequently developed chronic neck pain.        

In this case, the evidence of record shows that the Veteran has a cervical spine disability, currently diagnosed as degenerative disc disease of the cervical spine.  Thus, given that the evidence of record shows that the Veteran currently has a cervical spine disability, the next question for the Board to address is whether there is competent medical evidence to link the Veteran's currently diagnosed cervical spine disability to his in-service cervical spine injury.  There are discrepancies in the medical evidence of record regarding this question.  The Board recognizes that in the December 2007 VA examination report, the examiner opined that the Veteran's cervical disc disease was not related to his military service.  Thus, this opinion opposes the Veteran's claim.  However, the Board notes that the VA examiner did not recognize the Veteran's in-service neck injury.  Although the examiner reported that the Veteran was not seen in the military for problems relating to his neck, which is true, the examiner nevertheless did not recognize that the Veteran injured his neck at the time of his June 1963 fall.     

In support of the Veteran's contentions, the Board notes that in a private medical statement from Dr. J.C.D., dated in July 2011, Dr. D. stated that the Veteran's July 1963 in-service accident was the cause of his neck problems.  In addition, VAMC outpatient treatment records show that in September 2011, Dr. A.J.A. opined that the injury sustained by the Veteran in 1963 to his heels and knee more likely than not resulted in his cervical degenerative joint disease.  Therefore, these opinions support the Veteran's claim.

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In light of the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed degenerative disc disease of the cervical spine is related to his period of active service, specifically to his in-service neck injury.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for degenerative disc disease of the cervical spine.  38 U.S.C.A. § 5107(b).


III. Claim for a Higher Initial (Compensable) Rating for Allergic Rhinitis

A. VCAA

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the September 2007 and September 2008 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in September 2007 and September 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the September 2007 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.  

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim." In this case, written notice was provided in September 2007 and September 2008, after the decision that is the subject of this appeal.  Despite any timing deficiency, the Board notes that the case was subsequently readjudicated in a January 2011 supplemental statement of the case (SSOC), and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Board observes that the Veteran submitted evidence relevant to his claim for a higher initial (compensable) rating for allergic rhinitis after the January 2011 SSOC; however, he waived the right to have the evidence initially considered by the RO.  See 38 C.F.R. § 20.1304(c).        

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, since the claim on appeal is a downstream issue from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board finds that the September 2007 and September 2008 letters substantially satisfy the current notification requirements for the claim on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.





Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received a VA examination in April 2002.  The Board recognizes that this examination was over nine years ago.  However, the Veteran's allergic rhinitis is rated under Diagnostic Code 6522 which provides a 10 percent rating for allergic rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  In addition, a 30 percent rating is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  With respect to the Veteran's current symptomatology of his allergic rhinitis, the Board received VAMC outpatient treatment records which showed that in October 2011, the Veteran had a computed tomography (CT) scan of his sinuses.  According to the CT scan, the Veteran did not have any polyps and his sinuses were well aerated and basically clear.  Thus, given that there is no evidence of any current polyps or obstruction, the aforementioned evidence reveals findings that are adequate for rating the Veteran's allergic rhinitis.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327 (2011).

In this case, the Board recognizes that there is evidence in the record that shows that the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  In this regard, the Veteran has been advised by the RO of the type of evidence needed to substantiate his claim, including being informed to tell VA or give recent SSA determinations.  The Board finds no indication that SSA records are relevant to the increased rating claim on appeal and it is not contended otherwise.  The most relevant evidence of record is the April 2002 VA examination report and the October 2011 CT scan report which shows that the Veteran does not have any current polyps and that his sinuses are clear.  All identified treatment records are in the claims file.  Given these considerations, any additional development would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

B. Factual Background

The Veteran's service treatment records show that he was hospitalized for four days in February 1963 for acute bronchitis.  In another service record, date unknown, it was noted that the Veteran was treated for complaints of nasal congestion.  The impression was to "rule out allergic rhinitis."  In October 1966, the Veteran underwent a discharge examination.  At that time, it was reported that the Veteran was treated for sinusitis in 1966 at Kindley Air Force Base, with no further complications.       

In August 2001, the Veteran filed his initial claim of entitlement to service connection for allergic rhinitis.  

VAMC outpatient treatment records show that in September 2001, the Veteran was treated for complaints of a runny nose and a cough which was productive of white sputum.  The assessment was bronchitis.  He was prescribed a "Z" pack.   

In April 2002, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that according to the Veteran, he had postnasal drip and nasal congestion.  The physical examination showed that the Veteran had some postnasal drip.  The Veteran's lungs were clear.  The diagnosis was nasal congestion.  The examiner noted that the Veteran also had postnasal drip/chronic rhinitis which were as likely as not service-related.     

In an October 2006 decision, the Board concluded that the Veteran's chronic rhinitis was incurred during active service.  Thus, pursuant to the Board's decision, the RO, in a November 2006 rating action, granted service connection for allergic rhinitis.  At that time, the RO assigned a noncompensable rating under Diagnostic Code 6522, effective from August 3, 2001, for the Veteran's service-connected allergic rhinitis.      

VAMC outpatient treatment records show that since December 2006, the Veteran had been prescribed a nasal spray and Loratadine for his allergy symptoms.   

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  At that time, he stated that due to his rhinitis, his nasal passages were obstructed and he had problems breathing.  The Veteran indicated that VA had prescribed a nasal spray to help open up his nasal passages.  

VAMC outpatient treatment records reflect that in October 2011, the Veteran had a CT scan of his sinuses.  The CT scan was interpreted as showing tiny retention cyst or mucosal thickening in the inferior recess of the right maxillary sinus, not associated with tunnel disease.  There were no fluid levels and the sinuses were well aerated and basically clear.  The nasal cavity was unremarkable with patent air passages and no significant polyp or soft tissue mass.  The impression was of no active sinusitis; anterior nasal septal spur to the left; and no significant polyp/soft tissue prominence in the nasal cavity.     


C. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

As the Veteran has taken issue with the initial rating assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  See Fenderson, 12 Vet. App. at 119, 126-27.  Thus, the Board must evaluate the relevant evidence since August 3, 2001.  

The RO has assigned a noncompensable disability evaluation under Diagnostic Code 6522 for the Veteran's service- connected allergic rhinitis.

Diagnostic Code 6522 provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling. 38 C.F.R. § 4.97.

In this case, the Veteran contends that his allergic rhinitis is more disabling than currently evaluated.  He maintains that his nasal passages are obstructed every day.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based upon a review of the record, the Board finds that there is a preponderance of evidence against a finding that the criteria for a compensable evaluation for allergic rhinitis under Diagnostic Code 6522 have been met.  In order to warrant a 10 percent rating under Diagnostic Code 6522, greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side must be shown.  In the Veteran's April 2002 VA examination, the examiner noted that the Veteran had nasal congestion.  Although the examiner did not reveal the percentage of the nasal congestion, he did note that the Veteran's lungs were clear.  In addition, the Veteran's October 2011 CT scan showed that the Veteran's sinuses were well aerated and basically clear.  The examiner stated that there was no active sinusitis.  Thus, the Veteran's allergic rhinitis is not manifested by greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  The Board recognizes the Veteran's contention that he has obstruction of his nasal passages.  However, the medical finding that there was no obstruction of the Veteran's nasal passages, which was noted by a VA staff radiologist who reviewed a CT scan of the Veteran's sinuses, is of significantly greater probative value than the Veteran's lay statements regarding his nasal obstruction, by virtue of the physician's education and training in determining such a medical finding.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the VA radiologist's determination that there was no obstruction of the Veteran's nasal passages against the Veteran's lay statements that he has nasal obstruction.  



The Board notes that the Veteran's allergic rhinitis is also not manifested by any nasal polyps.  In the October 2011 CT scan report, the VA radiologist specifically noted that there was no significant polyp in the nasal cavity.  Under these circumstances, an initial or staged compensable rating for allergic rhinitis is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered whether there is evidence showing that the Veteran's service-connected allergic rhinitis should be referred for assignment of an extraschedular rating.  The record does not show that this disability has markedly interfered with his employment status beyond that interference contemplated by the assigned rating, and there is also no indication that this disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  In the absence of an unusual disability picture such as one involving marked interference with employment or frequent hospitalization, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The claim of entitlement to service connection for rotator cuff injury, right, is dismissed.  

The claim of entitlement to nonservice-connected pension benefits, to include extraschedular considerations under 38 C.F.R. § 3.321(b)(2), is dismissed.  

Entitlement to service connection for right knee strain with degenerative disc disease is granted.  

Entitlement to service connection for degenerative disc disease of the cervical spine is granted.  

Entitlement to an initial (compensable) evaluation for allergic rhinitis is denied.  


REMAND

With respect to the Veteran's claim for service connection for gastroenteritis, at the outset, the Board recognizes that there has been a previous discussion as to whether the Veteran had gastroenteritis prior to his entry into the military.  In the Veteran's April 2002 VA examination, the examiner stated that the Veteran had recurrent gastroenteritis that was stress-related since 1955.  In this regard, the Board notes that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  To rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder").  

In this case, no medical evidence, including any contemporaneous evidence, has been submitted which specifically shows that the Veteran was diagnosed with gastroenteritis prior to his entrance into the military.  In addition, the Veteran's service treatment records show that in August 1962, he underwent an enlistment examination.  At that time, his abdomen and viscera were clinically evaluated as "normal."  Thus, the Board observes that there is no clear and unmistakable medical evidence of record showing that the Veteran had been diagnosed with gastroenteritis prior to his enlistment, and as such, the presumption of soundness is not rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003; Wagner, supra.  In other words, the Board must presume that the Veteran entered service in sound condition.  Accordingly, the pertinent question in this case is whether the Veteran's currently diagnosed gastroenteritis is related to his period of active service.  

In December 2007, the Veteran underwent a VA examination.  At that time, the examiner opined that the Veteran's gastroenteritis was not related to the Veteran's military service.  Thus, the evidence of record includes a medical opinion regarding the pertinent nexus question.  

The Veteran initially filed his claim for service connection for gastroenteritis in August 2001.  At that time, he stated that his gastroenteritis was secondary to his posttraumatic stress disorder (PTSD).  The Board observes that the Veteran is not service-connected for PTSD.  However, in a May 2009 rating action, the RO granted service connection for a major depression disorder.  In addition, in the September 2011 Travel Board hearing, the Veteran stated that his service-connected  major depressive disorder aggravated his gastroenteritis.  Another contention raised was that the medications that the Veteran took for his service-connected disabilities aggravated his gastroenteritis.  Thus, the Veteran's statements raise the issue of service connection for gastroenteritis as secondary to service-connected major depression disorder and/or the medications taken for service-connected disabilities.  The Board notes that the Court has held that separate theories in support of a claim for a particular disability are to be adjudicated as one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  However, the RO has not addressed the theory of service connection for gastroenteritis, as secondary to service-connected major depression disorder and/or the medications taken for service-connected disabilities, to include providing notice of what evidence and information is needed to substantiate this theory of the claim. See 38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.310 (2011).  Therefore, the RO should consider the secondary theories for service connection after completing the development noted below.

In regard to the Veteran's claims for higher initial ratings for his bilateral Achilles tendonitis, in the September 2011 Travel Board hearing, the Veteran testified that since his last VA examination in June 2010, the symptomatology of his service-connected bilateral Achilles tendonitis had worsened.  Thus, in view of the Veteran's credible allegation of a worsening of his bilateral Achilles tendonitis symptomatology since the last VA examination, the RO must afford him a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior treatment, so that the evaluation of the claimed disability will be a fully informed one).  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

In the September 2011 Travel Board hearing, the Veteran also testified that his feet were on "fire" and that he felt as if his feet were "burning all the time."  In this regard, the Board observes that separate ratings may be assigned for the separate and distinct manifestations of the same injury.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.55(a) (2011).  Here, the RO has not yet considered whether the Veteran experiences any neurological impairment that is related to his service-connected bilateral Achilles tendonitis.  Accordingly, consideration of separate ratings for any nerve damage present is indicated as part of the increased rating issues on appeal.

With respect to the Veteran's claim for an initial higher rating for his service-connected lumbosacral strain with post-operative herniated disc repair at L5-7 and degenerative disc disease, the Board notes that in the September 2011 Travel Board hearing, the Veteran testified that due to his low back disability, he had pain which radiated down his legs.  In this regard, the Board observes that the Veteran has been diagnosed with radiculopathy.  VAMC outpatient treatment records reflect that in February 2009, the Veteran was diagnosed with chronic low back pain with radiculopathy L5-S1, bilaterally.  With respect to the Veteran's complaints of radiating pain, the Board observes that the RO has not yet considered whether the Veteran's neurological symptoms are related to his service-connected low back disability.  Thus, consideration of separate compensable ratings for any nerve damage present is indicated as part of the higher rating issue on appeal.  See Esteban, 6 Vet. App. at 259; 38 C.F.R. § 4.55(a) (2011).   

In a VA SSA Inquiry, dated in January 2011, it was noted that the Veteran had been receiving disability benefits from the SSA since 2007.  As the RO has not yet attempted to obtain any SSA disability determination and the underlying medical records, the Board finds that the RO must seek to obtain these records upon remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) (holding that VA has a duty to request information and pertinent records from other Federal agencies, when on notice that such information exists).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of any decision(s) regarding the Veteran's claim for disability benefits, as well as any medical records in its possession.  A response, negative or positive, must be associated with the claims file.

2.  The RO must review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA with respect to the claim for service connection for gastroenteritis, to include as secondary to service-connected major depression disorder and/or the medications taken for service-connected disabilities.  The RO must (a) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim for secondary service connection; (b) inform the claimant about the information and evidence that VA will seek to provide; and (c) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

3.  After any additional evidence has been obtained and added to the record, the RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded the following examinations:

A.  a VA digestive examination with a physician with appropriate expertise to determine the nature and etiology of any gastroenteritis.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should note the medications that the Veteran takes for his service-connected disabilities, including major depression disorder, bilateral Achilles tendonitis, low back disability, allergic rhinitis, right knee disability, and neck disability.     

After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

(i) is it at least as likely as not (50 percent or greater probability) that any currently gastroenteritis was caused or aggravated by the Veteran's service- connected major depression disorder?

(ii) is it at least as likely as not (50 percent or greater probability) that any currently diagnosed gastroenteritis was caused or aggravated by the medications that the Veteran takes for his service-connected disabilities?  

If the Veteran has gastroenteritis that was aggravated by his service-connected major depression disorder and/or by the medications that he takes for his service-connected disabilities, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected gastroenteritis (e.g., slight, moderate) before the onset of aggravation.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.

A rationale should be provided for any opinion or conclusion expressed.   

B.  a VA orthopedic/neurological examination to determine the current severity of the Veteran's service-connected bilateral Achilles tendonitis and lumbosacral strain with post-operative herniated disc repair at L5-7 and degenerative disc disease.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing should be conducted.  

The examiner is requested to record pertinent medical complaints, symptoms, and clinical findings.  Specifically, with respect to the Veteran's bilateral Achilles tendonitis, the examiner must provide an opinion as to whether the service-connected manifestations of the Veteran's bilateral Achilles tendonitis, including any associated tenderness, pain on use, weakness, excess fatigability, or incoordination, result in an overall disability picture which is best equated with (1) slight, (2) moderate, (3) moderately severe, or (4) severe foot injury, and whether either foot is so affected by disability that no effective function remains other than that which would be equally well served by an amputation stump and suitable prosthetic appliance.  (Note that the question is not whether amputation would increase functioning, but rather whether the function that remains is equivalent to or less than that which would be obtained by an amputation stump and suitable prosthesis.)     

Further, the examiner should also determine whether the Veteran has any nerve impairment (e.g., numbness, burning, neuropathy) associated with his service-connected bilateral Achilles tendonitis.  If so, then the examiner should determine which specific nerve groups are involved with the nerve impairment and characterize the overall neurological impairment as mild, moderate, moderately severe, or severe.  A complete rationale must be provided for any opinion(s) expressed.

In regard to the Veteran's low back disability, the examiner should perform full range of motion studies of the lumbosacral spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and the examiner should identify and state at what point pain begins and ends.  The examiner should address whether and to what extent there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain limits functional ability during flare-ups or with activity.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

The examiner should also be asked to specify whether the examination revealed any evidence of muscle spasm, loss of lateral spine motion in standing position, listing of the spine to one side, positive or negative Goldthwaite's sign, limitation of forward bending in the standing position, or any abnormal mobility on forced motion.  

The examiner should determine the nature, extent, and severity of any associated nerve impairment (e.g., radiculopathy) that may be present.  If there is such impairment, the examiner should determine which nerve groups are involved with the radiculopathy, and characterize the overall neurological impairment in each lower extremity as mild, moderate, moderately severe, or severe.

The examiner should also determine whether, and if so to what extent, the Veteran has experienced incapacitating episodes of intervertebral disc syndrome due to his service-connected lumbosacral spine disability.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician.

A complete rationale for all opinions expressed must be provided.

4.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  In regard to the Veteran's service-connected bilateral Achilles tendonitis and service-connected low back disability, consideration should be given to the assignment of separate ratings for associated neurological abnormalities, to include radiculopathy of either lower extremity, if found.  See Esteban, 6 Vet. App. at 259.  If any claim remains denied or not granted to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for appellate review.      






The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


